Case 5:20-cv-00372-JSM-PRL Document 55 Filed 05/03/21 Page 1 of 8 PageID 504




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              OCALA DIVISION

TESSA FRANK,

      Plaintiff,

v.                                                     Case No: 5:20-cv-372-Oc-30PRL

FRESH ON THE SQUARE LLC, d/b/a
BLUEFIN BAR & GRILL,

      Defendant.


                                        ORDER

      THIS CAUSE is before the Court on Plaintiff’s Motion for Class Certification (Dkt.

35), Defendant’s Response in Opposition (Dkt. 48), and Plaintiff’s Reply (Dkt. 54). The

Court, upon review of these filings, and upon being otherwise advised in the premises,

concludes that the motion should be denied because Plaintiff has not established Rule

23(a)’s requirements of numerosity and commonality.

                                      BACKGROUND

      Defendant owns and operates a restaurant known as Bluefin Bar & Grill, located in

The Villages, Florida. Defendant employs several servers, bartenders, hosts, bussers, and

runners. Plaintiff Tessa Frank worked for Defendant as a server from approximately April

2018, through April 2020. Frank was responsible for serving food and beverages and

adhering to company standards for food and beverages. Frank typically worked thirty to

forty hours per week. Bluefin paid Frank an hourly wage that was less than the federal

minimum wage. Frank earned tips in addition to the hourly wage. Bluefin paid Frank
Case 5:20-cv-00372-JSM-PRL Document 55 Filed 05/03/21 Page 2 of 8 PageID 505




according to what is commonly referred to as the “tip credit.”

       Frank states that Bluefin required her to share her tips with other workers.

Specifically, Bluefin required Frank to “tip out” other “back of house,” non-tipped

employees. Servers were required to share tips with expeditors who worked primarily in

the kitchen with little or no customer interaction. Frank avers that servers should not share

tips with back of the house employees. As a result, Bluefin was not entitled to utilize the

Federal Labor Standard Act’s (“FLSA”) tip credit provision to credit Frank’s tips toward a

portion of her minimum wage obligations. Frank alleges claims for minimum wages and

liquidated damages under the FLSA and Florida law.

       Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Frank requests that the

Court certify the following class: “All servers who worked for [Bluefin Bar & Grill] within

Florida during the five (5) years preceding this lawsuit who were not paid full and proper

minimum wage as a result of [Bluefin Bar & Grill’s] illegal tip pooling practices.” Frank

contends that, throughout their employment with Bluefin, Plaintiff and the putative class

members were forced to improperly share tips with expeditors who were instructed not to

leave the kitchen “for either all or most of their work shifts.” (Dkt. 35). Bluefin opposes

the motion.

                                      DISCUSSION

       Federal Rule of Civil Procedure 23 governs the Court’s decision to certify a

traditional class action. The “putative class must meet each of the requirements specified

in Federal Rule of Civil Procedure 23(a), as well as at least one of the requirements set

forth in 23(b).” Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1265 (11th Cir. 2009)


                                             2
Case 5:20-cv-00372-JSM-PRL Document 55 Filed 05/03/21 Page 3 of 8 PageID 506




(internal quotation marks and citations omitted). The party seeking certification must

demonstrate that: “(1) the class is so numerous that joinder of all members is impracticable;

(2) there are questions of law or fact common to the class; (3) the claims or defenses of the

representative parties are typical of the claims or defenses of the class; and (4) the

representative parties will fairly and adequately protect the interests of the class.” Fed. R.

Civ. P. 23(a).

       “The burden of proof to establish the propriety of class certification rests with the

advocate of the class.” Vega, 564 F.3d at 1265 (quoting Valley Drug Co. v. Geneva

Pharms., Inc., 350 F.3d 1181, 1187 (11th Cir. 2003)). Here, Frank contends that all of

Rule 23(a)’s requirements are met and that she can satisfy the requirements of Rule

23(b)(3). In evaluating Frank’s motion, the Court “must conduct a rigorous analysis of

the [R]ule 23 prerequisites before certifying a class.” Vega, 564 F.3d at 1266

(quoting Castano v. Am. Tobacco Co., 84 F.3d 734, 740 (5th Cir. 1996)). Frequently,

“that rigorous analysis will entail some overlap with the merits of the plaintiff’s underlying

claim. That cannot be helped.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 351 (2011)

The Court is precluded from certifying the class if Frank fails to establish any one of

the Rule 23 factors. Valley Drug Co., 350 F.3d at 1188. “Rule 23 does not set forth a

mere pleading standard.        A party seeking class certification must affirmatively

demonstrate his compliance with the Rule—that is, he must be prepared to prove that there

are in fact sufficiently numerous parties, common questions of law or fact, etc.” Dukes,

564 U.S. at 350 (internal quotation marks and citations omitted) (emphasis in original).




                                              3
Case 5:20-cv-00372-JSM-PRL Document 55 Filed 05/03/21 Page 4 of 8 PageID 507




       The Court concludes that the numerosity and commonality requirements are not

established and limits its analysis to these factors.

       Numerosity

       Class certification is improper at this time because Frank has not established the

numerosity requirement. Rule 23(a)(1) requires a class to be so numerous that joinder of

all members would be impractical. A plaintiff is required “to show some evidence or

reasonably estimate the number of class members beyond mere speculation, bare

allegations, and unsupported conclusions.” Kubiak v. S.W. Cowboy, Inc., No. 3:12–cv–

1306–J–34JRK, 2014 WL 2625181, at *12 (M.D. Fla. June 12, 2014) (citing cases)

(internal quotation marks omitted). “The proper focus for the numerosity requirement is

whether the joinder of all class members would be impracticable in view of their number

and all other relevant factors.” Id. The Eleventh Circuit has explained that generally less

than 21 prospective members is inadequate to meet the numerosity requirement and more

than 40 is adequate to do so, with numbers in between varying according to other

factors. Vega, 564 F.3d at 1267. These factors include, “for example, the size of the

class, ease of identifying its numbers and determining their addresses, facility of making

service on them if joined and their geographic dispersion.” Kilgo v. Bowman Transp., Inc.,

789 F.2d 859, 878 (11th Cir. 1986); see also Kubiak, 2014 WL 2625181, at *12.

       Frank claims to “easily satisf[y] this factor.” (Dkt. 35). Not so. Frank merely

speculates that, considering turnover, Bluefin employed approximately 250 servers who

were “all affected by [Bluefin’s] pay practice.” (Dkt. 35-1). It is entirely unclear how

Frank calculated the amount of turnover at Bluefin because the only evidence she relies


                                               4
Case 5:20-cv-00372-JSM-PRL Document 55 Filed 05/03/21 Page 5 of 8 PageID 508




upon in support of her contention that the class consists of 250 servers is her own

Declaration and her supposition that 250 servers were similarly “affected.” The Court is

bound to avoid “an exercise in sheer speculation” when considering whether the

numerosity requirement is met. See Vega, 564 F.3d at 1267; see also Kubiak, 2014 WL

2625181, at *13 (concluding that, although there was “some uncertainty” as to exact

number of class members, Rule 23(a)(1) was satisfied in part because the plaintiff had

presented declarations stating how many servers worked at the restaurants and there were

12 servers who had already chosen to join the action); Teahl v. The Lazy Flamingo, Inc.,

No. 2:13-CV-833-FTM-38CM, 2015 WL 179367, at *3 (M.D. Fla. Jan. 14, 2015) (“Upon

consideration, the Court finds the numerosity requirement is not met in this case. Smith’s

declaration contains a bare allegation that is unsupported by any evidence.”).

       Also, Frank does not discuss any other factor related to the impracticality of joinder.

For example, there is no evidence that the proposed class members are geographically

dispersed. This case involves one restaurant location, which suggests that geographical

dispersion does not weigh in favor of finding that the numerosity requirement is

met. See Kilgo, 789 F.2d at 878 (concluding that the numerosity requirement had been

satisfied in case where the plaintiff identified at least 31 individual class members who

were geographically dispersed across multiple states).

       In sum, the Court concludes that the first Rule 23(a) factor is not met. There is no

basis for the number Frank provided to the Court and no discussion of the other relevant

factors related to whether joinder would be impractical.




                                              5
Case 5:20-cv-00372-JSM-PRL Document 55 Filed 05/03/21 Page 6 of 8 PageID 509




       Commonality

       Even assuming numerosity is met, Frank has not established commonality. Rule

23(a)(2) requires that a plaintiff show that “there are questions of law or fact common to a

class.” This requirement is not met simply by raising common questions. “Commonality

requires the plaintiff to demonstrate that the class members have suffered the same injury”

and that their claims depend on a “common contention.” Dukes, 564 U.S. at 349–50

(internal quotation marks and citations omitted). As a result, what matters for class

certification is “the capacity of a classwide proceeding to generate common answers apt to

drive the resolution of the litigation.” Id. (citation omitted) (emphasis in original).

“Dissimilarities within the proposed class are what have the potential to impede the

generation of common answers.” Id. (citation omitted).

       Frank contends that there are common questions concerning whether all servers

were required to participate in an “illegal” tip pool. Frank states that “[a]llegations of a

policy or practice of treating the entire class unlawfully, as alleged here, satisfy the

commonality requirement.” (Dkt. 35). Again, this is not so. There is no evidence

establishing the commonality factor–only Frank saying so in a self-serving Declaration,

which is belied by Bluefin’s record evidence. Specifically, Bluefin attaches Declarations

from six servers stating that they would tip out to bartenders and server assistants, not

employees who had no customer interaction. (Dkt. 48-1). These servers also state that

Frank’s allegations of an unlawful tip policy are “simply untrue.” Id. Accordingly,

Frank’s proposed class does not satisfy the commonality requirement set forth in Rule


                                             6
Case 5:20-cv-00372-JSM-PRL Document 55 Filed 05/03/21 Page 7 of 8 PageID 510




23(a)(2) because Bluefin’s evidence indicates that its policy was in compliance with the

FLSA.

        In sum, the Court concludes that Frank failed to present sufficient evidence to

demonstrate that all of the purported class members have suffered the same injury and that

common answers will result from a class action. Frank provides little detail about how

Bluefin required the servers to share their tips with non-tipped employees and how all class

members were impacted in the same way.        See Dukes, 564 U.S. at 359 (concluding that

dissimilarities in class members’ experiences and lack of “convincing proof of a

companywide discriminatory pay and promotion policy” required it to find that the there

was no common question); Bennett v. Hayes Robertson Grp., Inc., 880 F. Supp. 2d 1270,

1280-81 (S.D. Fla. 2012) (concluding that plaintiffs failed to present evidence or allege

facts that supported a finding that the “tip credit” policy injured all class members in the

same way since there was no evidence of how the employer violated the tip exemption

statute).

        The Court need not decide whether the other Rule 23 requirements are met because

Frank failed to establish numerosity and commonality under Rule 23(a). See Valley Drug

Co., 350 F.3d at 1188.

        Finally, although the Court concludes that class certification is not appropriate at

this time, the Court pauses to address Bluefin’s argument that Frank should have moved to

certify the FLSA minimum wage claim as a collective action before she moved to certify

a class under Rule 23. Unlike a Rule 23 class action, participants in a § 216(b) collective

action must affirmatively opt-in, and the Court evaluates a plaintiff’s motion for collective


                                             7
Case 5:20-cv-00372-JSM-PRL Document 55 Filed 05/03/21 Page 8 of 8 PageID 511




action certification using a different, more lenient standard. See Morgan v. Family Dollar

Stores, Inc., 551 F.3d 1233, 1259, 1261 (11th Cir. 2008). As Frank pointed out in her

reply, the Eleventh Circuit recently clarified that although an “FLSA collective action and

a Rule 23(b)(3) class action may be fundamentally different creatures ... they are not

irreconcilable,” so a plaintiff may attempt to bring both types of actions in the same

lawsuit. See Calderone v. Scott, 838 F.3d 1101, 1104, 1107 (11th Cir. 2016) (“Our sister

Circuits have ruled, and we agree, that the FLSA’s plain text does not indicate that a

collective action and a state-law class action cannot be maintained at the same time.”).

       It is therefore ORDERED AND ADJUDGED that:

       1. Plaintiff’s Motion for Class Certification (Dkt. 35) is denied.

       DONE and ORDERED in Tampa, Florida, this May 3, 2021.




Copies furnished to:
Counsel/Parties of Record




                                             8
